DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  an --and-- is missing prior to the recitation of a corrosion inhibitor.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. (US PGPub 2013/0264509) in view of Ross et al (WO 2010/077493).
Regarding claims 1-3, Shalev teaches biodegradable fire-fighting formulations, particularly for forest and brush fires ([0002]; [0109]), comprising (a) an anhydride copolymer ([0036]; [0121]-[0130]) and (b) a crosslinking agent combination of a biopolymer and a tannin ([0036]; [0131]-[0138]), and preferably further include i) at least one long term fire retardant ([0040])(see below), ii) inorganic alkaline compounds ([0065]-[0066]; [0139]), iii) surfactants ([0085]; [0144]-[0147]), iv) antibacterial compounds ([0077]; [0148]-[0149]), v) vegetable oil ([0086]), water ([0094]; [0174]), etc. Shalev further teaches the formulations in the form of concentrates and dilute compositions ([0094]) and are preferably used for fighting forest and brush fires ([0002]; [0109]), wherein application to the fire(s) is via aircraft, terrestrial vehicular devices and manual devices ([0095]). Shalev neither teaches nor requires ammonium or ammonium compounds. 
Shalev teaches the above inorganic alkaline compounds and antibacterial compounds, wherein the inorganic alkaline compounds include hydroxides, bicarbonates and carbonates ([0065]-[0066]; [0139]-[0140]), and wherein the antibacterial compounds include sodium benzoate, etc. ([0148]) (either or both of which are readable over instant corrosion inhibitor). 
Shalev teaches the long term fire retardant is present from 6 to 16 wt%, on an anhydrous basis ([0044]), and includes organophosphorous compounds ([0041]-[0042]). Shalev does not specifically teach phosphate esters of 1-5 organic monosaccharide units. However, Ross teaches phosphate-containing flame retardants useful in polymer based compositions which are known to be of low toxicity and environmentally friendly (abstract). Ross teaches the phosphate-containing flame retardants has the formula (I): A-[-P(=O)(-O-)-O-]n-P(=O)(-O-)(-O-) [Q+]m where A can be a conjugate base of glycerol, a saccharide or a saccharide derivative (pg 1; pg 4). Ross teaches monosaccharides of pentose and hexose, aldoses, glucose, fructose, etc., disaccharides of sucrose, etc., and polysaccharides of cellulose, etc. (pg 4-5; Table 1, Ex 9 and 10). Ross and Shalev are analogous art and are combinable because they are concerned with the same technical feature, namely organophosphorous flame retardants suitable for use in polymer dispersion/systems. At the time of filing a person having ordinary skill in the art would have found it obvious to use the phosphate-containing flame retardants of Ross as the long term organophosphorous fire retardants in the compositions of Shalev and would have been motivated to do so as Shalev invites and prefers biodegradable, environmentally-friendly organophosphorous fire retardants and further as Ross teaches the phosphate saccharide flame retardants are known to be of low toxicity and environmentally friendly. 
Regarding claim 4, Shalev in view of Ross renders obvious the composition as set forth above and, as noted, Shalev teaches inorganic alkaline compounds including hydroxides, bicarbonates and carbonates of alkaline metals. Shalev teaches calcium carbonate ([0140]).
Regarding claims 5 and 11, Shalev in view of Ross renders obvious the composition as set forth above and, as noted, Shalev teaches inorganic alkaline compounds including hydroxides, bicarbonates and carbonates of alkaline metals. Shalev teaches sodium hydroxide (instant strong base (claim 3); instant buffering agent (claim 8)) ([0140]). Shalev further teaches the inorganic alkaline compound is present in a suitable amount to bring the pH to from about 5.5 to about 9.5 ([0154]) when forming aqueous suspensions, teaches the inorganic alkaline compound is present in an amount that provides a final concentration of cations from about 3 to about 30% w/w ([0162]) when forming sol-gel suspensions, and teaches the inorganic alkaline compound is present in at least 30% when forming solid-gel formulations ([0166]).
Regarding claim 6, Shalev in view of Ross renders obvious the composition as set forth above and, as noted, Shalev teaches sodium benzoate antibacterial compounds (instant inhibit corrosion of at least one of brass, iron, etc.). 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 13, Shalev in view of Ross renders obvious the composition as set forth above. Shalev further teaches the formulations have a water content from about 30 to about 70 wt% ([0118]), teaches the long term fire retardant is present from 6 to 16 wt%, on an anhydrous basis ([0044]).
Regarding claim 14, Shalev in view of Ross renders obvious the composition as set forth above. Shalev further teaches the composition is capable of long term storage ([0116]) and can be diluted with a suitable/desired volume of water prior to use ([0094]; [0166]; [0174]). 
While Shalev does not teach instructions, it is held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see In re Ngai, 367 F. 3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 1983); see MPEP 2112.01 [R-3]).
	Regarding claims 10 and 15-16, Shalev in view of Ross renders obvious the composition as set forth above. Shalev further teaches the surfactant (instant viscosity modifier; instant surfactant) is biodegradable and is present from about 0.2% to about 2% w/w of total formulation or may be present from about 5% to about 15% w/w of total formulation ([0146]-[0147]), and preferably includes potassium oleate ([0144]).


Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. (US PGPub 2013/0264509) in view of Ross et al (WO 2010/077493) as set forth in claim 1 above and further in view of Gould (US 3,409,550).
Regarding claim 7, Shalev in view of Ross renders obvious the composition as set forth in claim 1 above. Shalev does not specifically teach an azole corrosion inhibitor. However, Gould teaches aqueous fire-fighting compositions dispersed via aircraft are known to include benzotriazole corrosion inhibitors to obtain dramatically reduced corrosion (col 4). Gould and Shalev are analogous art and are combinable because they are concerned with the same field of endeavor, namely aqueous fire-fighting compositions suitable for aerial applications. At the time of filing a person having ordinary skill in the art would have found it obvious to include the benzotriazole corrosion inhibitors of Gould in the compositions of Shalev and would have been motivated to do so as Gould teaches inclusion of such compounds is known to dramatically reduce corrosion (col 4).
Regarding claims 8-9 and 12, Shalev in view of Ross renders obvious the composition as set forth in claim 1 above. Shalev does not specifically teach pigment (claim 8), colorant (claim 9) or glow-in-the-dark additives (claim 12). However, Gould teaches aqueous fire-fighting compositions dispersed via aircraft are known to include marking agents in the form of dyes or pigments, in amounts of at least 0.001 wt% to about 1.0 wt% in order show the location and extent of coverage of the fire-retardant composition on the target area (col 5 ln 42-75). Gould further teaches both fluorescent and non-fluorescent dyes including Rhodamine B, etc. (col 5 ln 66)(instant glow-in-the-dark additive). Gould and Shalev are analogous art and are combinable because they are concerned with the same field of endeavor, namely aqueous fire-fighting compositions suitable for aerial applications. At the time of filing a person having ordinary skill in the art would have found it obvious to include the dyes and pigments of Gould in the compositions of Shalev and would have been motivated to do so as Gould teaches inclusion of marking agents is known for the purpose of assisting aircraft pilots following the dropping of their loads (col 5). 


Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. (US PGPub 2013/0264509) in view of Gould (US 3,409,550).
Regarding claims 17 and 22, Shalev teaches biodegradable fire-fighting formulations, particularly for forest and brush fires ([0002]; [0109]), comprising (a) an anhydride copolymer ([0036]; [0121]-[0130]) and (b) a crosslinking agent combination of a biopolymer and a tannin ([0036]; [0131]-[0138]), and preferably further include i) at least one long term fire retardant ([0040])(see below), ii) inorganic alkaline compounds ([0065]-[0066]; [0139]), iii) surfactants ([0085]; [0144]-[0147]), iv) antibacterial compounds ([0077]; [0148]-[0149]), v) vegetable oil ([0086]), water ([0094]; [0174]), etc. Shalev further teaches the formulations in the form of concentrates and dilute compositions ([0094]) and are preferably used for fighting forest and brush fires ([0002]; [0109]), wherein application to the fire(s) is via aircraft, terrestrial vehicular devices and manual devices ([0095]). Shalev neither teaches nor requires ammonium or ammonium compounds. 
Shalev teaches the long term fire retardant is present from 6 to 16 wt%, on an anhydrous basis ([0044]), and includes organophosphorous compounds ([0041]) including tris(2-chloroethyl)phosphate, tris(2-cloro-1-methylethyl)phosphate, tris(1,2-dichloropropyl)phosphate and 2,2-bis(chloromethyl)-trimethylene bis(bis(2-chloroethyl)phosphate) ([0042])(instant organophosphate comprising at least one phosphate ester bonded to an organic molecule ‘monomer unit’ of about 2 to 40 carbon atoms).
Shalev teaches the above inorganic alkaline compounds and antibacterial compounds, wherein the inorganic alkaline compounds include hydroxides, bicarbonates and carbonates ([0065]-[0066]; [0139]-[0140]), and wherein the antibacterial compounds include sodium benzoate, etc. ([0148]) (either or both of which are readable over instant corrosion inhibitor). 
Shalev does not specifically teach glow-in-the-dark additives (claim 17),  or colorant present from about 0.02 to about 3.0% (claim 22). However, Gould teaches aqueous fire-fighting compositions dispersed via aircraft are known to include marking agents in the form of dyes or pigments (instant colorants; instant fugitive or non-fugitive), in amounts of at least 0.001 wt% to about 1.0 wt% in order show the location and extent of coverage of the fire-retardant composition on the target area (col 5 ln 42-75). Gould further teaches both fluorescent and non-fluorescent dyes including Rhodamine B, etc. (col 5 ln 66)(instant glow-in-the-dark additive). Gould and Shalev are analogous art and are combinable because they are concerned with the same field of endeavor, namely aqueous fire-fighting compositions suitable for aerial applications. At the time of filing a person having ordinary skill in the art would have found it obvious to include the dyes and pigments of Gould in the compositions of Shalev and would have been motivated to do so as Gould teaches inclusion of marking agents is known for the purpose of assisting aircraft pilots following the dropping of their loads (col 5). 
Regarding claim 18, Shalev in view of Gould renders obvious the composition as set forth in claim 17 above and, as noted, Shalev teaches inorganic alkaline compounds including hydroxides, bicarbonates and carbonates of alkaline metals. Shalev teaches calcium carbonate ([0140]).
Regarding claim 19, Shalev in view of Gould renders obvious the composition as set forth in claim 17above and, as noted, Shalev teaches inorganic alkaline compounds including hydroxides, bicarbonates and carbonates of alkaline metals. Shalev teaches sodium hydroxide (instant strong base) ([0140]). Shalev further teaches the inorganic alkaline compound is present in a suitable amount to bring the pH to from about 5.5 to about 9.5 ([0154]) when forming aqueous suspensions, teaches the inorganic alkaline compound is present in an amount that provides a final concentration of cations from about 3 to about 30% w/w ([0162]) when forming sol-gel suspensions, and teaches the inorganic alkaline compound is present in at least 30% when forming solid-gel formulations ([0166]).
Regarding claim 20, Shalev in view of Gould renders obvious the composition as set forth in claim 17 above and, as noted, Shalev teaches sodium benzoate antibacterial compounds (instant inhibit corrosion of at least one of brass, iron, etc.). 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 21, Shalev in view of Gould renders obvious the composition as set forth in claim 17 above. Shalev further teaches the composition is capable of long term storage ([0116]) and can be diluted with a suitable/desired volume of water prior to use ([0094]; [0166]; [0174]). Gould also teaches storage and storage tanks (col 6) and dilution prior to use (col 2; col 6-7).
While neither Shalev nor Gould teach instructions, it is held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see In re Ngai, 367 F. 3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 1983); see MPEP 2112.01 [R-3]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,041,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application and the patent are directed to substantially similar forest fire retardant compositions, concentrates and diluted aqueous formulations, and kits thereof, comprising substantially similar components, present in substantially the same amounts, and having substantially the same properties and end-uses.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE L STANLEY/           Primary Examiner, Art Unit 1767